United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-1423
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Ricardo Perales,                       *
                                       * [PUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: May 31, 2007
                                Filed: June 8, 2007
                                 ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Ricardo Perales appeals the 121-month prison sentence the district court1
imposed after he pleaded guilty to possessing cocaine with intent to distribute in
violation of 21 U.S.C. § 841. Over Perales’s objection and in reliance on the
government’s evidence at sentencing, the district court calculated a Category II
criminal history based on 3 points: 1 point for a 2004 California drug-possession
conviction upon Perales’s guilty plea, for which he received an 18-month deferred
entry of judgment involving several conditions; plus 2 points for committing the

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
instant offense (in March 2005) while under that criminal justice sentence, see
U.S.S.G. § 4A1.1(d). On appeal, Perales’s counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), contesting the section 4A1.1(d) assessment.

       We hold that the district court correctly determined that Perales committed the
instant offense while he was under a criminal justice sentence. See United States v.
Blanton, 281 F.3d 771, 775 (8th Cir. 2002) (district court’s interpretation and
application of Guidelines reviewed de novo). The deferred entry of judgment--in
effect at the time of the instant offense, and requiring Perales to complete certain
conditions in order to be discharged from further liability in the case--was a countable
sentence having the necessary “supervisory component” to constitute a “criminal
justice sentence.” See U.S.S.G. § 4A1.1, comment. (n.4) (defining “criminal justice
sentence”); U.S.S.G. § 4A1.2(a)(1), (a)(3) (defining “prior sentence”; providing that
conviction for which imposition of sentence “was totally suspended or stayed shall be
counted as a prior sentence under § 4A1.1(c)”); cf. United States v. Norman, 129 F.3d
1393, 1401-02 (10th Cir. 1997) (where state court imposed “probation-like”
conditions that provided judgment would be entered and sentence imposed if
conditions were breached, deferred judgment constituted criminal justice sentence
within “broad reading” of § 4A1.1(d), and district court properly added criminal
history points).

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), and finding no nonfrivolous issues, we affirm the judgment of the district
court, and we grant counsel’s request to withdraw. We direct counsel to inform
Perales about the procedures for filing a petition for rehearing and for certiorari.
                       ______________________________




                                          -2-